 Case 1:18-cv-00255-NT Document 22 Filed 01/28/19 Page 1 of 3                   PageID #: 115




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE


JAMES WILBUR,                                )
                                             )
       Plaintiff                             )
                                             )
               v.                            )       18-CV-255
                                             )
JOSEPH FITZPATRICK, et als.,                 )
                                             )
       Defendants                            )


    ANSWER OF DEFENDANTS HAROLD ABBOTT, JOSEPH THERIAULT, ERIC
         BUENO, SHANE BLAKELY, TROY ROSS, CHARLES HORTON

       Pursuant to the court’s order of December 27, 2018, defendants Harold Abbott, Joseph

Theriault, Eric Bueno, Shane Blakely, Troy Ross and Charles Horton submit their Answer to the

remaining claims in the Complaint.

       1. Paragraph 1 states a legal conclusion, and no response is required.

       2. Defendants admit the allegations in Paragraph 2.

       3-4, 6-7, 12-21. These paragraphs refer to parties who have been dismissed from the

case, and no response is required.

       21 – 35. The claims asserted in these paragraphs have been dismissed.

       36. Defendants admit the allegations in Paragraph 36.

       37 – 57. The claims asserted in these paragraphs have been dismissed.

       58 – 62. Defendants deny the allegations in Paragraphs 58 – 62 insofar as they relate to

the disciplinary charge described in Paragraph 36.

       62 – 71. The claims asserted in Paragraphs 62 – 71 have been dismissed.




                                                 1
    Case 1:18-cv-00255-NT Document 22 Filed 01/28/19 Page 2 of 3                          PageID #: 116




           72. Defendants deny the allegation in Paragraph 72 insofar as it relates to the disciplinary

charge described in Paragraph 36.

           73 – 74. The claims asserted in these paragraphs have been dismissed.

           75 – 76. Defendants deny the allegations in Paragraphs 75 – 76.

           77. The claim asserted in this paragraph has been dismissed.

                                 ANSWER TO AMENDED COMPLAINT

           Defendants answer the allegation in the Amended Complaint1relating to defendant

Horton’s use of force as follows:

           D (2). Defendants deny the allegations in Paragraph D(2).

           WEHEREFORE, defendants request that judgment be entered in their favor and that they

be awarded costs and attorney fees.

           AND FURTHER ANSWERING, defendants state:

                                               Affirmative Defenses

           1. The Complaint fails to state a claim upon which relief can be granted.

           2. Plaintiff’s claim for emotional or mental distress damages is barred by the absence of

a physical injury.

           3. Plaintiff failed to exhaust available administrative remedies, and his claims must be

dismissed.

           4. Plaintiff’s claims for injunctive relief are barred by the prospective relief provisions of

the Prison Litigation Reform Act.

           5. Defendants are entitled to qualified immunity for their actions.




1
    The allegations are contained in plaintiff’s motion to amend the complaint, ECF 12.

                                                           2
 Case 1:18-cv-00255-NT Document 22 Filed 01/28/19 Page 3 of 3                    PageID #: 117




January 28, 2019                                    ___/s/ James E. Fortin________
                                                    James E. Fortin
                                                    Assistant Attorney General
                                                    Attorney for Defendants
Office of the Attorney General
Six State House Station
Augusta, ME 04333
626-8800




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he electronically filed an Acceptance of Service
with the Clerk of Court using the CM/ECF system, which will serve a copy on all counsel of
record, and that he mailed a copy, postage paid, to the following:

James Wilbur
Maine State Prison
807 Cushing Road
Warren, ME 04864


January 28, 2019                                    /s/ James E. Fortin
                                                    James E. Fortin
                                                    Assistant Attorney General




                                                3
